Citation Nr: 1134257	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-33 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2002 to September 2003.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Fort Harrison, Montana.  Jurisdiction of the case was subsequently transferred to the Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder other than depression.  The Board finds that an additional remand is required in this case.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Historically, the Veteran served in the Air Force from April 2002 to September 2003.  His service treatment records are negative for treatments for or diagnoses of a psychiatric disorder, other than treatment for alcohol problems in the military.  Following separation from service, in April 2004, the Veteran was admitted for his first psychiatric hospitalization.  At that time, the treating physician noted that there was a possibility of prodromal symptoms for several months prior to the onset of this, but the reported history was noted as somewhat unclear.  The diagnoses were psychosis, not otherwise specified; suspect new onset of schizophrenia, paranoid type; and history of marijuana and alcohol abuse.

With regard to the etiology of the Veteran's psychiatric disorder, the record includes September 2006 and February 2009 VA opinions that Veteran's psychosis that initially manifested in April 2004 was not related to his current psychiatric disorder.  The Veteran's psychiatric disorder was not manifested by any significant psychiatric symptoms at the time of both VA examinations that the diagnoses were an adjustment disorder, with mild depression or anxiety.  The February 2009 examiner stated that the Veteran's psychosis for which he was hospitalized in April 2004 had resolved prior to his claim filed in September 2004, as the Veteran reported that he stopped receiving treatments and taking any medication approximately three months after his hospitalization, thus approximately in August 2004.

However, the record reflects that in the recent years, the Veteran has had several psychiatric hospitalizations precipitated by use of a substance or medication, and a new diagnosis of schizoaffective disorder, bipolar type, was made.  Consequently, a new VA psychiatric examination was obtained in November 2010.  The examiner noted a diagnosis of schizoaffective disorder, bipolar type.  Subsequently, in an April 2011 addendum, the November 2010 VA examiner opined that the Veteran's current psychiatric disorder was "not caused by or a result of his active military service."  However, the examiner noted that the Veteran's initial hospitalization in April 2004, with a diagnosis of "psychotic disorder, not otherwise specified," was related to his current diagnosis of schizoaffective disorder because by definition it was the presence of a thought disorder, psychosis, and mood disturbances.  The examiner also stated that the Veteran's first psychotic break occurred during his military service but that the etiology of the Veteran's schizoaffective disorder was "multifactorial."

The Board finds the VA opinion not adequate as the VA examiner failed to provide an explanation of the basis for the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Although the examiner stated that the etiology of the Veteran's schizoaffective disorder was multifaceted, no further explanation was provided as to what the facets were.  While the examiner stated that the Veteran's psychiatric hospitalization was after his September 2003 military discharge, and therefore was not incurred in service, this hospitalization was approximately seven months after his discharge from service, and therefore, was within the presumptive period under 38 C.F.R. § 3.307.  See 38 U.S.C.A. §§ 1111, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, it is well established that a thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2010).  However, it appears that the April 2011 VA examiner's opinion was not based on a complete review of the Veteran's claims file.  The VA examiner incorrectly stated that the Veteran's first psychotic break occurred during his military service.  However, as noted above, the Veteran's service treatment records are negative for treatments for or diagnoses of a psychiatric disorder.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise, or based on an examination of limited scope.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (finding that a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Consequently, the Board concludes that a remand is required to obtain a new opinion as to whether the Veteran's current psychiatric disorder is related to his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is remanded for the following actions:

1.  The Veteran's entire claims file, including this remand, must be reviewed by the VA examiner who conducted the November 2010 VA examination and provided the April 2011 VA opinion, if available.  If this VA examiner is not available, then the claims file must be reviewed by another appropriate VA examiner.  

The VA examiner must provide a nexus opinion as to the etiology of any current psychiatric disorder found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the medical records in the claims file, the examiner must state whether any current psychiatric disorder is related to the Veteran's military service.  In rendering the opinion, the VA examiner must take into account and attempt to reconcile the various medical evidence and opinions of record, to include the April 2011 VA opinion.  Specifically, the examiner must indicate whether any current psychiatric disorder is related to the psychiatric condition that was initially diagnosed as "psychotic disorder, no otherwise specified," after his hospitalization in April 2004.  The examiner must explain the multiple facets consisting the Veteran's current psychiatric disorder that were mentioned in the April 2011 VA opinion, and indicate whether the Veteran's current psychiatric disorder is due to the direct physiological effects of a substance, such as a drug of abuse or a medication, or a general medical condition.  See Diagnostic and Statistical Manual of Mental Disorders, § 295.70D (4th ed.) (DSM-IV).

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.
2.  The report of the requested opinions must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

